Citation Nr: 1215061	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).

The Board issued a decision in May 2011, which denied reopening the claim of entitlement to service connection for residuals of a back injury.  The Veteran appealed the denial of that claim to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court remanded the claim to reopen the issue of entitlement to service connection for residuals of a back injury for additional reasons and bases in compliance with a December 2011 Partial Joint Motion for Remand (Joint Motion).

Since the RO last considered the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a back injury, substantial evidence in the form of VA treatment records and lay statements have been associated with the Veteran's claims file.  Although this evidence has not yet been reviewed by the RO, the Board is reopening the Veteran's claim for entitlement to service connection for residuals of a back injury.  Accordingly, the Board's consideration of this evidence does not prejudice the Veteran in this case, and the Board will proceed to adjudicate the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of a back injury.

In August 2010, the Veteran testified before the Board at a hearing held in San Antonio, Texas.  In a February 2012 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2010 was no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing.  38 C.F.R. § 20.707 (2011).  In a response received in March 2012, the Veteran indicated that he did not wish to appear at another Board hearing and requested that his case be considered on the evidence of record.

In addition, in a July 2011 statement, the Veteran raised the issues of entitlement to service connection for sleep apnea, posttraumatic stress disorder, and a neck injury.  These issues have not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for residuals of a back injury and entitlement to service connection for a psychiatric disorder are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  That part of the May 2011 Board decision which denied reopening the claim of entitlement to service connection for residuals of a back injury precluded effective judicial review.

2.  Service connection for residuals of a back injury was denied by a March 2002 rating decision.  The Veteran did not appeal that rating decision, and it is final.

3.  Evidence associated with the claims file since the unappealed March 2002 rating action raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for residuals of a back injury. 



CONCLUSIONS OF LAW

1.  That part of the Board's May 2011 decision which denied reopening the claim of entitlement to service connection for residuals of a back injury is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2011).

2.  New and material evidence has been submitted since the RO's March 2002 rating action, and the Veteran's claim for service connection for residuals of a back injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

By a May 2011 decision, the Board, in pertinent part, denied reopening the Veteran's claim for entitlement to service connection for residuals of a back injury.  The Veteran appealed the Board's denial of that issue to the Court.  Based on a December 2011 Partial Joint Motion, the Court remanded the claim to the Board for additional reasons and bases in compliance with the Joint Motion.

In February 2012, a letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In March 2012, the Veteran's representative submitted additional argument in support of his claim.  In a March 2012 statement, the Veteran indicated that he did not have any additional evidence to submit.

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904(a).  Here, the Court remanded that part of the Board's May 2011 decision which denied reopening the Veteran's claim for entitlement to service connection for residuals of a back injury based on the Joint Motion. 

Accordingly, in order to prevent prejudice to the Veteran, that part of the May 2011 Board decision which denied reopening the claim of entitlement to service connection for residuals of a back injury must be vacated, and a new decision entered as if the May 2011 Board decision had never been issued. 

II.  Residuals of Back Injury and Psychiatric Disorder

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a back injury.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by reopening the Veteran's claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for residuals of a back injury. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the March 2002 rating decision is the last final disallowance with regard to the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In a March 2002 rating decision, the RO denied service connection for residuals of a back injury because the evidence did not show that the condition occurred in or was caused by service.  Notice of the March 2002 rating decision was provided to the Veteran that same month, and he did not perfect an appeal of the rating decision.  Thus, the March 2002 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2011).  

In June 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for residuals of a back injury.  In an October 2006 rating decision, the RO declined to reopen the Veteran's claim based on a finding that the evidence submitted was not new and material.  In November 2006, the Veteran filed a notice of disagreement.  In December 2007, the RO issued a statement of the case which denied reopening the Veteran's claim, and in January 2009, the Veteran perfected his appeal.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for residuals of a back injury, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (finding that Board reopening is unlawful when new and material evidence has not been submitted).  

At the time of the March 2002 rating decision, the evidence in the claims file consisted of the Veteran's service treatment records, a March 1977 VA examination report, an October 2001 VA examination report, the Veteran's claim form, and VA treatment records from August 1999 through January 2001.  The Veteran's service treatment records are negative for any complaints of or treatment for a back injury during active duty service; however, they show that the Veteran fractured his left clavicle when he fell from a stool while removing grounds from a coffee urn.  A March 1977 VA examination report does not reflect any complaints or diagnoses of residuals of a back injury, but indicates that the Veteran reported a history of neck pain since his inservice collar bone injury.  In addition, the Veteran complained that he had numbness in his legs.  The VA examiner concluded that there was no evidence of neurologic disease at that time.  VA treatment records from August 1999 note the Veteran's complaints of neck pain, which radiated to his arms and went away by itself.  

During an October 2001 VA examination, the Veteran complained of pain and discomfort in the right lumbar spine, as well as neck pain associated with his inservice fall.  The Veteran noted numbness down the left upper extremity, as well as down the right leg.  The Veteran stated that he fell directly on his back and that he complained of right low back pain and neck pain during service.  The examiner noted that on examination, there was no substantial pathology to support his interpretation of his injury secondary to his fall, noting that the type of clavicular fracture that the Veteran had was most commonly incurred by a fall on the outstretched hand of that particular extremity or the shoulder of that particular injury.  The examiner noted that the Veteran's medical files were not reviewed, but that based on "the usual mechanism of injury I do not find that this particular clavicular injury is associated with any of the subjective pathology explained by the veteran."  The diagnosis was post traumatic residuals of middle to one-third distal junction left clavicle fracture, with excellent opposition and "minimal callus formation - mild."

Since the March 2002 rating decision, the RO has received additional evidence including VA treatment records, an August 2006 QTC examination, August 2010 testimony before the Board, and lay statements.  In a June 2006 claim form, the Veteran noted that he had chronic low back pain with sciatica, which he related to a fall during service which broke his collarbone.  During an August 2006 QTC examination, the Veteran reported that he fell on his back during service which caused a fractured left clavicle.  He complained that the pain traveled to his lower back and legs.  The examiner diagnosed left clavicle fracture and indicated that the residuals of the left clavicle fracture included rotator cuff tendonitis and decreased range of motion of the left shoulder.  

The Veteran also submitted VA treatment records from April 1979 through June 2011.  A June 1998 VA treatment record notes the Veteran's complaints of occasional low back pain in the lumbar area with associated tingling in the hands and feet.  He stated that he had this pain since service, during which he fell on his back.  The diagnosis was low back pain, probably lumbar paraspinous muscle spasms.  October 2006 VA treatment records note the Veteran's complaints of right lower back pain radiating to his buttock and thigh.  He stated that he "always had low back pain with periodic radiation since an accident in 1966 but about 1 month ago the pain suddenly worsened. . . ."  The Veteran underwent an electromyography and nerve conduction study, and the clinical impression was suggestive of L5 radiculopaty on the right side.  A December 2006 record diagnosed spinal canal stenosis at L4-L5 and L5-S1.  March 2007 treatment records reflect that the Veteran reported chronic back pain "continuously for the 41 years since his service related back injury."  Lumbar spine x-rays showed a degenerative scoliosis at the lumbosacral junction.  The diagnosis was mechanical back pain as a result of advancing degenerative disc and joint disease in the spine with a mild lumbosacral developmental dysraphism "probably operating as a degenerative accelerant."  A June 2007 VA treatment record indicates that the Veteran complained of low back pain and sciatica.  September 2007 treatment records note that the Veteran reported low back pain since 1967 with pain, weakness, and atrophy of the right thigh over the prior two years.  The Veteran described a 40-plus year history of chronic low back pain with transient, episodic activation of a right-sided radiculopathy.  He noted that he had back pain intermittently for the last 41 years since a service-related back injury.  He reported exacerbation of low back pain, with occasional radicular pain in 2006.  The diagnosis was chronic right lumbosacral radiculopathy, with advancing moderate to severe degenerative disc disease of the lumbar and sacral segments, with a congenitally associated sacral developmental dysraphism and right-sided radiculopathy.  An October 2010 VA treatment record notes that the Veteran reported a long history of low back pain after sustaining a fall while in military service.  The diagnosis was lumbar radiculopathy/femoral neuropathy.

During an August 2010 hearing before the Board, the Veteran testified that during service, he fell backwards off of a stool onto his back and broke his collarbone.  He testified that his back hurt ever since that injury, but denied treatment for a back injury.  

Comparing the evidence received since the RO's March 2002 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes new and material evidence to the issue of entitlement to service connection for residuals of a back injury.  The newly submitted evidence includes VA treatment records, testimony, and lay statements provided by the Veteran, which he contended that he had symptoms of a low back disability continuously since an inservice incident where he injured his back.  The Veteran's statements are competent evidence that he had symptoms of a back disorder continuously since service discharge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional).  In addition, for purposes of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed).  Thus, for the sole purpose of determining whether new and material evidence has been submitted, the Veteran's statements regarding continuity of symptomatology are considered credible.

These statements are new evidence, because the Veteran had not previously submitted any statements or testimony indicating that he had symptoms of a back disorder continuously since his inservice fall.  Although the evidence of record at the time of the March 2002 rating decision includes the Veteran's reports that he injured his back during service, the Veteran did not indicate that he had back symptoms continuously since service discharge at the time of the March 2002 rating decision.  In addition, the lay statements are material, as they raise a reasonable possibility of substantiating the Veteran's claim for service connection.  The Veteran's claim was denied in the March 2002 rating decision because the evidence did not show that a back disorder was incurred in or caused by service.  Although the Veteran's service treatment records are negative for any complaints of or treatment for a back disorder during service, they reflect that the Veteran fell from a stool during active duty service.  The Veteran's statements that he has had back symptoms continuously since that time suggest that his current back symptoms are related to his inservice fall, and are thus material to his claim.  Accordingly, new and material evidence sufficient to reopen the Veteran's claim has been presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

That part of the Board's May 2011 decision which denied reopening the claim of entitlement to service connection for residuals of a back injury is vacated.

New and material evidence having been received; the claim for entitlement to service connection for residuals of a back injury is reopened, and to this extent only, the appeal is granted.



REMAND

I.  Back Injury

With respect to the merits of the Veteran's claim for entitlement to service connection for residuals of a back injury, remand is required for adjudication on the merits, in order to avoid prejudice to the Veteran.  Bernard, 4 Vet. App. at 394 (holding that where RO has not considered the reopened claim on a direct basis, the Board must consider whether there would be prejudice to the veteran if it proceeded to adjudicate the merits of the claim).  Accordingly, in order to afford the Veteran the opportunity to make additional argument and submit any additional evidence, remand is required.

In addition, although the Veteran underwent a VA examination in October 2001 which addressed the Veteran's claimed low back disability, review of the examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the VA examiner concluded that the Veteran's back disability was not related to his inservice fall, the VA examiner stated that the Veteran's claims file and medical records were not reviewed in preparing the opinion.  In addition, the VA examiner does not appear to have considered the Veteran's contention that he had back symptoms continuously since service discharge in preparing the opinion.  Accordingly, the Board concludes that the Veteran should be provided with a new VA examination which adequately addresses whether his current back disorder is related to his military service.  In addition, the Veteran's VA treatment records suggest a congenital component to his current low back disorder.  Thus, the VA examiner must state whether the Veteran's low back disorder is a congenital disease or defect.  If found to be a congenital defect, the examiner must explain whether the defect existed prior to service and was subjected to a superimposed disease or injury.  If determined to be a congenital disease, the examiner must state whether the disease existed prior to service and was aggravated beyond the normal progression by active duty service.


II.  Psychiatric Disorder

With regard to the Veteran's claim for entitlement to service connection for a psychiatric disorder, the Board concludes that the Veteran's claim must again be remanded for a VA examination addressing the etiology of the Veteran's psychiatric symptoms.  The Board observes that the Veteran underwent a VA examination in June 2011 with regard to the etiology of his psychiatric symptoms.  However, review of the examination report reveals it to be inadequate upon which to base an appellate decision.  Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin, 1 Vet. App. at 175 (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

The June 2011 VA examiner found that a diagnosis of depression was not warranted, and opined that the Veteran's symptoms were due to his subcortical vascular dementia.  In support of this conclusion, the examiner explained that the Veteran "did not have diagnosis of depression in service."  Initially, the June 2011 VA examination report is lacking in the explanation and rationale provided to support the conclusion that the Veteran does not have a psychiatric disorder.  The VA examiner did not provide sufficient explanation and rationale to support the conclusion, merely stating that the Veteran's depression was a symptom of his subcortical vascular dementia.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  The only explanation provided by the examiner in support of the conclusion was a finding that the Veteran "did not have diagnosis of depression in service."  Toward that end, the VA examiner failed to discuss the inservice evidence of psychiatric symptoms shown in the Veteran's service treatment records.  Specifically, an October 1964 record indicates that the Veteran was agitated with a flat affect and was very unhappy.  The diagnosis was anxiety reaction in an immature personality.  A November 1964 service treatment record notes that the Veteran was very unhappy with his medical care.  He had a flat affect and was hostile.  There was no evidence of psychosis or mood disorder.  The diagnosis was conversion reaction.  Another November 1964 treatment record indicates that the Veteran was depressed, belligerent, and unhappy.  None of this evidence was mentioned or discussed by the examiner.  Further, the VA examiner did not address the Veteran's lay statements that he had depressive symptoms continuously since service discharge.

In addition, although the June 2011 VA examiner and many of the Veteran's current VA treatment records link his psychiatric symptoms to his cognitive disorder, none of them address the various complaints of and diagnoses of depression and anxiety that pre-date the diagnosis of a cognitive disorder by approximately a decade.  Specifically, VA treatment records from September 1994, December 1994, June 1995, December 1995, December 1996, August 1999, and February 2005 reflect complaints of and diagnoses of depression and anxiety.  The first evidence of record indicating a cognitive disorder is in June 2005.  

Accordingly, as the Board finds the opinion provided by the June 2011 VA examiner to be inadequate, the Veteran must be provided with a new VA examination to determine whether he currently has a psychiatric disorder and, if so, whether any psychiatric disorder found is related to his military service.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with a VA examination to determine the etiology of his current low back disorder.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon the evidence of record, to include the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran's current low back disability is related to his active duty service.  In addition, the examiner must provide an opinion as to whether there is a congenital component to the Veteran's back disability, and if so, whether the back disability is considered to be a congenital defect or a congenital disease.  If it is determined to be a congenital disease, the VA examiner must provide an opinion as to whether the back disability existed prior to service and was aggravated beyond its normal progression by the Veteran's active duty service.  If it is found to be a congenital defect, the examiner must provide an opinion as to whether it existed prior to service and was subject to a superimposed disease or injury during service and identify the superimposed disease or injury.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be provided with a VA examination to determine the existence and etiology of any psychiatric disorder found.  The Veteran's claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a review of the evidence of record, to include the Veteran's statements, the VA examiner must provide an opinion as to whether the Veteran currently has a psychiatric disorder, and if so, whether the psychiatric disorder is related to the Veteran's military service.  In providing this opinion, the examiner must address the inservice evidence of psychiatric symptoms, the Veteran's lay statements of continuous psychiatric symptoms since service discharge, as well the post-service evidence of diagnoses of and treatment for depression and anxiety which pre-date the Veteran's cognitive disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any of the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either of the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all appropriate development, the RO must adjudicate the issue of entitlement to service connection for residuals of a back injury and readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If either of the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


